                                                                         FILED
                                                                        IN CLERK'S OFFICE
                                                                  U.S. DISTRICT COURT ^ n.N.Y.


  UNITED STATES DISTRICT COURT                                    ^ DEC 1 1 2018 ★
  EASTERN DISTRICT OF NEW YORK
                                               X                   BROOKLYN OFFICE
  GREGORY GREENE,

                        Petitioner,                    NOT FOR PUBLICATION
                                                       MEMORANDUM & ORDER
         -against-                                     16-CV-5091(CBA)
                                                       15-CR-395(CBAV
  UNITED STATES OF AMERICA,

                        Respondent.
                                               X

AMON,United States District Judge:

        Petitioner Gregory Greene, pro se. has filed a"Motion for Permission to File a Out ofTime

Application," seeking to extend his time to appeal this Court's May 25, 2018 order denying his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2255. (D.E.# 63.) Because the Court

concludes that it lacks jurisdiction to grant the extension, Greene's motion is denied.

                                        BACKGROUND

       On August 10, 2016, following Greene's guilty plea, the Court sentenced Greene to

concurrent sentences of 66 months' imprisonment for conspiracy to defraud the United States in

violation of 18 U.S.C. § 286 and 60 months' imprisonment for conspiracy to steal property ofthe

United States in violation of 18 U.S.C. § 371. (D.E. #41.) The Court also directed Greene to pay

$551,539 in restitution to the United States. (Id.)

       On August 18, 2016, Greene appealed his sentence, contending that this Court failed to

accoimt for factors in his background that influenced his upbringing. (D.E.# 43.) On September

8, 2016, Greene also moved for a writ of habeas corpus pursuant to 28 U.S.C. § 2255 to vacate,

set aside, or correct his sentence on the ground that (1) his guilty plea was involuntary, and

(2)counsel was ineffective. (D.E. # 44.) This Court held Greene's § 2255 petition in abeyance

pending the resolution of his direct appeal. (D.E. dated 11/1/2016.) On June 28,2017,the Second

                                                   1
Circuit dismissed Greene's appeal, concluding that Greene had "knowingly and voluntarily signed
a valid and enforceable appellate waiver as part of his written plea agreement." United States v.

Greene. 692 F. App'x 69(2d Cir. 2017).

        On May 25,2018,this Court denied Greene's § 2255 petition, concluding that(1)Greene's

plea was knowing and voluntary, and (2) coimsel was not ineffective. (D.E.# 60.) The Clerk's

Office mailed a copy ofthe Court's order to Greene's address on record. On August 14,2018,the

Court received a letter request from Greene to rule on his § 2255 petition. (D.E.#61.) The Clerk's

Office then mailed a copy of the May 25, 2018 order to Greene's updated address at the Danbury

Federal Correctional Institution.

        On September 17,2018,the Court received Greene's "Motion for Permission to File a Out

ofTime Application" based on "excusable neglect or good cause." (D.E.# 63.) Greene explained

that he did not receive a copy ofthis Court's May 25,2018 order denying his § 2255 petition until

August 22,2018. (Id) On September 26,2018, the Court directed Greene to advise the Court, in

writing, of the date on which he submitted his "Motion for Permission to File a Out of Time

Application" to prison officials for mailing. (D.E. #62.) By letter dated October 15,2018, Greene

advised the Court that he submitted his motion to prison officials for mailing on September 9,

2018. (D.E. # 64.) Green also renewed his request for an extension of time to file his notice of

appeal. (Id)

                                          DISCUSSION

       Under the prison mailbox rule,"a prisoner appearing pro se satisfies the time limit for filing

a notice of appeal if he delivers the notice to prison officials within the time specified." Noble v.

Kellv.246 F.3d 93,97(2d Cir. 2001). The rule applies to "a variety ofcircumstances"—including

administrative filings, service of discovery responses, motions for reconsideration, motions for
new trials, and writs of habeas corpus—and "is justified by the litigant's dependence on the prison
mail system and lack of counsel to assure timely filing with the court." Id In this case, the Court

applies the prison mailbox rule and construes Greene's motion as filed on September 9, 2018—

the date he delivered his motion to prison officials for mailing, (D.E. # 64)—for purposes of

calculating the limitations period.

         The time limitations prescribed by Federal Rule of Appellate Procedure 4 that are codified

by statute arejurisdictional. ^28 U.S.C.§ 2107(c); Bowles v. Russell. 551 U.S.205,214(2007)

(holding that "the timely filing ofa notice ofappeal in a civil case is ajurisdictional requirement").

Such jurisdictional time limits, mandated by statute, "are not subject to waiver or equitable

exception." Weitzner v. Cvnosure. Inc.. 802 F.3d 307, 310(2d Cir. 2015)(interpreting Bowies').

    I.       Rule 4(a)(5)

         Under Rule 4(a)(5), the "district court may extend the time to file a notice of appeal if:

         (i)a party so moves no later than 30 days after the time prescribed by this Rule 4(a)
         expires; and

         (ii) regardless of whether its motion is filed before or during the 30 days after the
         time prescribed by this Rule 4(a) expires, that party shows excusable neglect or
         good cause.

Fed. R. App. P. 4(a)(5). These time limitations are codified by statute.       28 U.S.C. § 2107(c);

Bowles. 551 U.S. at 212-13. Rule 4(a)(1) prescribes that "[t]he notice of appeal may be filed by

any party within 60 days after entry ofthe judgment or order appealed from if one ofthe parties is

... the United States." Construing subsections(a)(1) and (a)(5)in tandem, a"Rule 4(a)(5) motion

to extend must be filed within the 30-day grace period immediately following the original . . .

appeal period, or the district court is without power to grant an extension." Millhouse v. N.Y.

State Dep't of Corr. Servs.. 439 F. App'x 41, 42(2d Cir. 2011); see also Martinez v. Hoke. 38
F.3d 655,656(2d Cir. 1994)(per curiam)("The district court lacks jurisdiction under Rule 4(a)(5)

to grant a motion that is filed beyond the 30-day extension period.")-

          In this case, the Court concludes that it lacks jurisdiction to grant Greene's extension

request under Rule 4(a)(5). Id. Greene had 90 days after the entry of the May 25, 2018 order—

until August 23,2018—^to move for an extension under Rule 4(a)(5). The 90-day period includes

the initial 60-day appeals period and Rule 4(a)(5)'s 30-day grace period. Greene did not file his

motion until September 9, 2018. The Court therefore is "without power to grant an extension" of

Greene's time to appeal under Rule 4(a)(5). Millhouse. 439 F. App'x at 42.

    II.       Rule 4(a)(6)

          The Court has also considered whether it may extend Greene's time to appeal under Rule

4(a)(6). Under Rule 4(a)(6), the "district court may reopen the time to file an appeal for a period

of 14 days after the date when its order to reopen is entered, but only if all the following conditions

are satisfied":


          (A)the court finds that the moving party did not receive notice under Federal Rule
          of Civil Procedure 77(d)ofthe entry ofthejudgment or order sought to be appealed
          within 21 days after entry;

          (B)the motion is filed within 180 days after the judgment or order is entered or
          within 14 days after the moving party receives notice under Federal Rule of Civil
          Procedure 77(d)of the entry, whichever is earlier; and

          (C)     the   court    finds    that   no     party     would     be     prejudiced.

Fed. R. App. P. 4(a)(6). These time limitations are codified by statute. See 28 U.S.C. § 2107(c);

Bowles. 551 U.S. at 212-13. The "purpose ofthe rule was to ease strict sanctions on litigants who

had failed to receive notice of the entry ofjudgment in order to file a timely notice of appeal,

whether the fault lay with the clerk or other factors beyond the litigants' control, such as the Postal

Service." In re WorldCom. Inc.. 708 F.3d 327, 336(2d Cir. 2013). Notwithstanding the general
purpose of the rule, however, the Court may exercise its discretion to grant relief "only if all the
... conditions are satisfied." Fed. R. App. P. 4(a)(6); see Porter ex rel. R.B. v. City of N.Y.. 380

P. App'x 73, 75 (2d Cir. 2010)(pro se litigant was ineligible for extension of time under Rule

4(a)(6) where he received notice of final judgment after visiting the district court in person, but

filed motion for extension outside Rule 4(a)(6)'s time limit)

        The Court also concludes that it lacksjurisdiction to grant Greene's extension request under

Rule 4(a)(6). Under the first ofthe three conditions, Greene's motion must have been filed "within

180 days after the judgment or order is entered or within 14 days after the moving party receives

notice under Federal Rule of Civil Procedure 77(d) of the entry, whichever is earlier." Fed. R.

App. P. 4(a)(6)(B)(emphasis added). Greene admits that he received a copy of the Court's May

25, 2018 order on August 22, 2018. (D.E. # 63.) He then had 14 days to file his motion for an

extension—^until September 5,2018—^but he did not file his motion until September 9,2018. (D.E.

# 64.) Rule 4(a)(6) directs the Court to apply this "earlier" deadline, rather than the date falling

180 days after the date ofthe order. S^ Fed. R. App.P 4(a)(6)(B). Under the applicable deadline,

Greene is "ineligible" for an extension of time under Rule 4(a)(6). Porter. 380 F. App'x at 75.

       Because the Court concludes that it lacks jurisdiction to extend Greene's time to appeal

under either Rule 4(a)(5) or Rule 4(a)(6), and because it may not consider the equities, see

Weitzner. 802 F.3d at 310, Greene's motion is denied.




       SO ORDERED.


       Dated; December         2018
               Brooklyn, New York                      s/Carol Bagley Amon
                                                     Carol Bagley Amdr
                                                     United States District Judge
